Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 4, 12, and 14 are objected to because of the following informalities:  
Claim 4, line 1 recites “to the drive first” which appears to be an error. Examiner suggests --to drive the first--.
Claim 12, line 1 recites “The method of claim 10” which appears to be a typographical error because claim 10 is not a method claim. Examiner suggests --The method of claim 11--. For purposes of applying prior art, claim 12 has still been interpreted to depend from claim 10.
Claim 14, line 2 recites “driving first compression mechanism” and Examiner suggests --driving the first compression mechanism-- to clarify the antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“compression mechanism configured to compress a body of a patient … a chest” in claims 1 and 11 .
“compression mechanism configured to compress the body of the patient … second location different from the first location” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (2014/0052032).
Regarding claim 1, Freeman discloses a cardiopulmonary resuscitation (CPR) system (Fig. 6), comprising: a first compression mechanism (chest actuator 622 with belt 626, Fig. 6) configured to compress a body of a patient at a first location (chest), the first location being a chest of the patient; a second compression mechanism (abdomen actuator 624 with belt 628, Fig. 6) configured compress the body of the patient at a second location (abdomen), the second location different from the first location (the abdomen is different from the chest); and a processor (electronic controller 623, Fig. 6; stated to include a processor and be programmable to implement automatic contraction and release of belts 626, 628, see lines 3-11 of [0080] and see the last sentence of [0078]) in operative communication with the first compression mechanism (622, 626) and the second compression mechanism (624, 628; processor 623 controls the actuation of the first compression mechanism 622 and second compression mechanism 624, see lines 3-11 of [0080]), the processor configured to coordinate driving the first compression mechanism and the second compression mechanism (programmed to implement automatic contraction and release of belts 626 and 628 in an off-phase relationship, see lines 3-11 of [0080] and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304).
Regarding claim 2, Freeman discloses wherein the processor (623) is further configured to drive the first compression mechanism (622, 626) and the second compression mechanism (624, 628; see lines 3-11 of [0080], the processor 623 controls the actuation of the first and second compression mechanisms; and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304) at the same frequency (see 302, 304, Fig. 3; “the rates of the two graphs effective match each other… will be at the same average rate,” see lines 1-5 of [0065]).
Regarding claim 3, Freeman discloses wherein the processor (623) is further configured to drive the first compression mechanism (622, 626) and the second compression mechanism (624, 628; see lines 3-11 of [0080], the processor 623 controls the actuation of the first and second compression mechanisms; and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304) out of phase (see Fig. 3 and see lines 1-8 of [0065], the graph of abdominal compressions leads the chest compressions slightly so they are out of phase. The last sentence of [0065] states the phase difference may be about 30 degrees to about 150 degrees).
Regarding claim 4, Freeman discloses wherein the processor (623) is further configured to the drive the first compression mechanism (622, 626) and the second compression mechanism (624, 628; see lines 3-11 of [0080], the processor 623 controls the actuation of the first and second compression mechanisms; and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304) concurrently (see Fig. 3, the lines 308 and 310 show the height of the chest and abdomen, respectively. There is substantial overlap where the chest and abdomen are being compressed concurrently, such as at the second, third, and fourth dashed lines in Fig. 3. See also the last sentence of the Abstract).
Regarding claim 6, Freeman discloses wherein the second compression mechanism (624, 628, Fig. 6) is a belt driven compression mechanism (compression belt 628, Fig. 6).
Regarding claim 9, Freeman discloses further comprising a retention structure (backboard 630 is configured to retain the patient on the board, Fig. 6) structured to receive the patient supine (as in Fig. 2A).
Regarding claim 10, Freeman discloses wherein the second location is an abdomen of the patient (abdominal compression mechanism 624, 628, Fig. 6).
Regarding claim 11, Freeman discloses a method for performing cardiopulmonary resuscitation on a patient (Fig. 4, Fig. 6; see the first sentence of [0007]), comprising: compressing by a first compression mechanism (chest actuator 622 with belt 626, Fig. 6; see also steps 404, 408, Fig. 4) a body of a patient at a first location (chest), the first location is a chest of the patient; compressing by a second compression mechanism (abdomen actuator 624 with belt 628, Fig. 6; see also steps 406, 410, Fig. 4) the body of the patient at a second location (abdomen), different from the first location (the abdomen is different from the chest); and coordinating (via electronic controller 623, Fig. 6; stated to include a processor and be programmable to implement automatic contraction and release of belts 626, 628, see lines 3-11 of [0080] and see the last sentence of [0078]) driving the first compression mechanism (622, 626) and the second compression mechanism (624, 628) to compress the body of the patient (programmed to implement automatic contraction and release of belts 626 and 628 in an off-phase relationship, see lines 3-11 of [0080] and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304).
Regarding claim 12, Freeman discloses wherein the processor (623) is further configured to drive the first compression mechanism (622, 626) and the second compression mechanism (624, 628; see lines 3-11 of [0080], the processor 623 controls the actuation of the first and second compression mechanisms; and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304) at the same frequency (see 302, 304, Fig. 3; “the rates of the two graphs effective match each other… will be at the same average rate,” see lines 1-5 of [0065]).
Regarding claim 13, Freeman discloses wherein the processor (623) is further configured to drive the first compression mechanism (622, 626) and the second compression mechanism (624, 628; see lines 3-11 of [0080], the processor 623 controls the actuation of the first and second compression mechanisms; and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304) out of phase (see Fig. 3 and see lines 1-8 of [0065], the graph of abdominal compressions leads the chest compressions slightly so they are out of phase. The last sentence of [0065] states the phase difference may be about 30 degrees to about 150 degrees).
Regarding claim 14, Freeman discloses wherein coordinating (via processor 623, Fig. 6; see lines 3-11 of [0080] and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304) driving the first compression mechanism (622, 626) and the second compression mechanism processor (623) includes driving first compression mechanism and second compression mechanism concurrently (see Fig. 3, the lines 308 and 310 show the height of the chest and abdomen, respectively. There is substantial overlap where the chest and abdomen are being compressed concurrently, such as at the second, third, and fourth dashed lines in Fig. 3. See also the last sentence of the Abstract).
Regarding claim 16, Freeman discloses wherein the second compression mechanism (624, 628, Fig. 6) is a belt driven compression mechanism (compression belt 628, Fig. 6).
Regarding claim 19, Freeman discloses further comprising receiving the patient supine (as in Fig. 2A) at a retention structure (backboard 630 is configured to retain the patient on the board, Fig. 6).
Regarding claim 20, Freeman discloses wherein the second location is an abdomen of the patient (abdominal compression mechanism 624, 628, Fig. 6).
Claim(s) 11, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wik et al. (2015/0272822).
Regarding claim 11, Wik discloses a method of performing cardiopulmonary resuscitation on a patient (using the system in Fig. 2 to apply lateral and anterior compressions), comprising: compressing by a first compression mechanism (piston device 6 with piston 10, Fig. 2) a body of a patient at a first location (anterior surface of the chest via piston 10, see Fig. 2), the first location is a chest of the patient (anterior surface of chest); compressing by a second compression mechanism (lateral actuators 16 with lateral supports 14, Fig. 2) the body of the patient at a second location (a lateral location of the chest), the second location different from the first location (the lateral location is different from the anterior location, see Fig. 2); and coordinating driving the first compression mechanism and the second compression mechanism to compress the body of the patient (see all of para. [0011], the driving of the first compression mechanism and second compression mechanism are coordinated so that they are synchronized and the pressure is applied at the same time).
Regarding claim 14, Wik discloses wherein coordinating driving the first compression mechanism (6, 10, Fig. 2) and the second compression mechanism (16, 14, Fig. 2) includes driving the first compression mechanism (6, 10, Fig. 2) and the second compression mechanism (16, 14, Fig. 2) concurrently (“lateral pressure is applied at the same time as when an anterior pressure is applied” see para. [0011]).
Regarding claim 17, Wik discloses wherein the second compression mechanism (16, 14, Fig. 2) is a piston driven compression mechanism (see the first sentence of [0018] and the last sentence of [0033]).
Regarding claim 19, Wik device discloses a retention structure (arch 2, back plate 4, Fig. 2) structured to receive the patient supine (12, Fig. 2. Piston 10 contacts the anterior of the chest).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wik et al. (2015/0272822) in view of Freeman et al. (2014/0052032).
Regarding claim 1, Wik discloses a cardiopulmonary resuscitation (CPR) system (Fig. 2), comprising: a first compression mechanism (piston device 6 with piston 10, Fig. 2) configured to compress a body of a patient at a first location (anterior surface of chest, see Fig. 2), the first location being a chest of the patient; a second compression mechanism (lateral actuators 16 with lateral supports 14, Fig. 2) configured compress the body of the patient at a second location (a lateral location of the chest), the second location different from the first location (the lateral location is different from the anterior location, see Fig. 2); and a controller (controller 8, Fig. 2; and “controlled by an electronic device” in the first sentence of [0037]) in operative communication with the first compression mechanism (see the penultimate sentence of [0031]) and the second compression mechanism (see the first sentence of [0037]), the controller configured to coordinate driving the first compression mechanism and the second compression mechanism (see the first sentence of [0037] and the penultimate sentence of [0031]).
Wik does not specifically state that its controller/electronic device controller is a single “processor.” However, using a processor to control compression mechanism(s) is well known in the art and merely provides predictable results.
For example, Freeman teaches a related CPR system (Fig. 2A, Fig. 6) with a single processor (electronic controller 623, Fig. 6; stated to include a processor and be programmable to implement control of compression mechanisms 626, 628, see lines 3-11 of [0080] and see the last sentence of [0078]) in operative communication with a first compression mechanism (622, 626) and a second compression mechanism (624, 628; processor 623 controls the actuation of the first compression mechanism 622 and second compression mechanism 624, see lines 3-11 of [0080]), the processor configured to coordinate driving the first compression mechanism and the second compression mechanism (programmed to implement automatic contraction and release of belts 626 and 628 in an off-phase relationship, see lines 3-11 of [0080] and see Fig. 3 showing the timing of chest compressions 302 and abdominal compressions 304).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (8) and “electronic device” controller of Wik to be combined as a single processor that is programmable to implement precise coordinated control of multiple compression mechanisms as generally taught by Freeman, because this will provide an expected result of allowing the timing of the anterior and lateral compression mechanisms of Wik to be precisely programmed by a single processor rather than requiring multiple control mechanisms.
Regarding claim 2, the modified Wik/Freeman device discloses wherein the processor (control components of Wik, as modified by Freeman to be incorporated in a single processor configured to coordinate control of Wik’s compression mechanisms) is configured to drive the first compression mechanism (6, 10, Fig. 2 of Wik) and the second compression mechanism (16, 14, Fig. 2 of Wik) at the same frequency (see para. [0011] of Wik, the lateral compressions synchronized with the chest compression). 
Regarding claim 4, the modified Wik/Freeman device discloses wherein the processor (control components of Wik, as modified by Freeman to be incorporated in a single processor configured to coordinate control of Wik’s compression mechanisms) is configured to drive the first compression mechanism (6, 10, Fig. 2 of Wik) and the second compression mechanism (16, 14, Fig. 2 of Wik) concurrently (“lateral pressure is applied at the same time as when an anterior pressure is applied” see para. [0011] of Wik).
Regarding claim 7, the modified Wik/Freeman device discloses wherein the second compression mechanism (16, 14, Fig. 2 of Wik) is a piston driven compression mechanism (see the first sentence of [0018] of Wik and the last sentence of [0033] of Wik).
Regarding claim 9, the modified Wik/Freeman device discloses a retention structure (arch 2, back plate 4, Fig. 2 of Wik) structured to receive the patient supine (12, Fig. 2 of Wik. Piston 10 contacts the anterior of the chest).
Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (2014/0052032) in view of Paradis et al. (2012/0016179)
Regarding claim 5, Freeman discloses a sensor (electrode package 602, connected to ECG analyzer 610, Fig. 6) configured to sense a parameter of a patient (the electrode(s) and ECG analyzer are configured to sense the ECG signal of the patient), wherein the processor (623, Fig. 6), but is silent regarding driving one of the first compression mechanism (622, 626) or the second compression mechanism (625, 628) based on the sensed parameter.
Paradis teaches a related CPR system (Fig. 1) that includes at least one sensor (sensor(s) 12, Fig. 1, see the first and second sentences of [0077]) configured to sense a parameter of a patient (myocardial activity and other movements of the heart are detected, see the last sentence of [0077]), and the processor (controller 14, Fig. 1; see the first two sentences of [0085]) drives at least one compression mechanism (compression device 16 and/or compression device 23, Fig. 1) based on the sensed parameter (see step 610, Fig. 6B; and para. [0101]-[0102], the controller optimizes the chest compression regimen to enhance cardiac output based on signals from the sensors. The compression regimen may be optimized by varying chest compression parameters such as depth of compression, velocity, force, frequency, location of compressions, and the phase of the synchronization between compressions and contraction/ejection of the heart). Thus, the control of the compression mechanism(s) is adjusted to determine which combination of parameter settings yields the most advantageous response, such as strongest arterial flow (see the last sentence of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and sensor of Freeman to include at least one sensor that provides feedback to the processor to adjust at least one parameter of the compression mechanism(s) as taught by Paradis, so the modified device will be able to detect the patient’s response to a given set of compression parameters and adjust the parameters to determine which combination of settings yields the most advantageous response (see the last sentence of [0102] of Paradis).
Regarding claim 15, Freeman discloses a sensor (electrode package 602, connected to ECG analyzer 610, Fig. 6) configured to sense a parameter of a patient (the electrode(s) and ECG analyzer are configured to sense the ECG signal of the patient), wherein the processor (623, Fig. 6), but is silent regarding driving the first compression mechanism (622, 626) and the second compression mechanism (625, 628) based on the sensed parameter.
Paradis teaches a related CPR system (Fig. 1) that includes at least one sensor (sensor(s) 12, Fig. 1, see the first and second sentences of [0077]) configured to sense a parameter of a patient (myocardial activity and other movements of the heart are detected, see the last sentence of [0077]), and the processor (controller 14, Fig. 1; see the first two sentences of [0085]) drives at least one compression mechanism (compression device 16 and/or compression device 23, Fig. 1) based on the sensed parameter (see step 610, Fig. 6B; and para. [0101]-[0102], the controller optimizes the chest compression regimen to enhance cardiac output based on signals from the sensors. The compression regimen may be optimized by varying chest compression parameters such as depth of compression, velocity, force, frequency, location of compressions, and the phase of the synchronization between compressions and contraction/ejection of the heart). Thus, the control of the compression mechanism(s) is adjusted to determine which combination of parameter settings yields the most advantageous response, such as strongest arterial flow (see the last sentence of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and sensor of Freeman to include at least one sensor that provides feedback to the processor to adjust at least one parameter of the compression mechanism(s) as taught by Paradis, so the modified device will be able to detect the patient’s response to a given set of compression parameters and adjust the parameters to determine which combination of settings yields the most advantageous response (see the last sentence of [0102] of Paradis).
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (2014/0052032) as applied to claims 1 and 11 above, and further in view of Bucur (3,896,797).
Regarding claim 8, Freeman discloses wherein the first compression mechanism (622, 626, Fig. 6) is one of a belt driven compression mechanism or a plunger compression mechanism or similar (see the first sentence of [0069]), and the second compression mechanism (624, 628, Fig. 6) is a belt driven compression mechanism (compression belt 628, Fig. 6). Although Freeman discloses a plunger compression mechanism, Freeman is silent regarding the first compression mechanism being a piston compression mechanism.
 Bucur teaches a related CPR system (Fig. 1) with a first compression mechanism (power cylinder 6, Figs. 1-2) for compressing the chest (see Fig. 2), and a second compression mechanism for compressing the abdomen (cylinder 8, Figs. 1-2). The first compression mechanism (6) is a piston compression mechanism (cylinder 21 holds piston 22, to actuate thrust plate 7, Fig. 5), which is similar to a plunger mechanism, and would provide an expected result of performing chest compressions (see col. 2, lines 15-20) as part of CPR.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first compression mechanism of Freeman to utilize a piston compression mechanism as taught by Bucur because this is a simple substitution of one known chest compression mechanism for another known chest compression mechanism, and it would provide an expected result of applying a cycle of chest compressions as part of a CPR protocol. 
Regarding claim 18, Freeman discloses wherein the first compression mechanism is one of a belt driven compression mechanism or a piston compression mechanism and the second compression mechanism is the other of the belt driven compression mechanism or the piston compression mechanism.
Freeman discloses wherein the first compression mechanism (622, 626, Fig. 6) is one of a belt driven compression mechanism or a plunger compression mechanism or similar (see the first sentence of [0069]), and the second compression mechanism (624, 628, Fig. 6) is a belt driven compression mechanism (compression belt 628, Fig. 6). Although Freeman discloses a plunger compression mechanism, Freeman is silent regarding the first compression mechanism being a piston compression mechanism.
Bucur teaches a related CPR system (Fig. 1) with a first compression mechanism (power cylinder 6, Figs. 1-2) for compressing the chest (see Fig. 2), and a second compression mechanism for compressing the abdomen (cylinder 8, Figs. 1-2). The first compression mechanism (6) is a piston compression mechanism (cylinder 21 holds piston 22, to actuate thrust plate 7, Fig. 5), which is similar to a plunger mechanism, and would provide an expected result of performing chest compressions (see col. 2, lines 15-20) as part of CPR.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first compression mechanism of Freeman to utilize a piston compression mechanism as taught by Bucur because this is a simple substitution of one known chest compression mechanism for another known chest compression mechanism, and it would provide an expected result of applying a cycle of chest compressions as part of a CPR protocol. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woerlee et al. (2011/0166490) discloses a related CPR system with sensor-driven feedback. Hwang et al. (2009/0187123) discloses a CPR system with a first compression mechanism and a second compression mechanism at a different location. Hamilton et al. (2010/0326442) discloses a related CPR system with a first compression mechanism at the chest and a second compression mechanism at the abdomen, with the compression mechanisms operating at the same frequency but out of phase. Hwnag (2004/0181179) discloses a related CPR system with two compression mechanisms, a piston and a belt operating concurrently. Flood (2011/0098611 and 8,591,439) discloses a related CPR system with a first compression mechanism at the chest and a second compression mechanism at the abdomen, with the compression mechanisms operating at the same frequency but out of phase. Illindala (9,211,229) discloses a related CPR system. Petelenz et al. (7,211,056) discloses a related CPR system with two compression mechanisms configured to provide compressions to the chest and abdomen at the same frequency, concurrently. Alferness (4,349,015) discloses a related CPR system with two compression mechanisms, one at the chest and another at the abdomen. Abramov et al. (5,806,512) discloses a related CPR system with a first compression mechanism at the chest and a second compression mechanism at the abdomen, with the compression mechanisms operating at the same frequency but out of phase. Schock et al. (5,490,820) discloses a related CPR system with at least two compression mechanisms, configured to operate at the same frequency but out of phase. Newman et al. (4,424,806) discloses a related CPR system with two compression mechanisms, one for the chest and the other for the abdomen. Weisfeldt et al. (4,397,306) discloses a related CPR system with two compression mechanisms, one for the chest and the other for the abdomen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785  

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785